lRodey, Judge,
delivered the following opinion:
These two causes come before the court at this time on a plea to the jurisdiction in the principal case, and a demurrer to the hill for review.
The principal case was filed in December, 1900, in the Mayaguez district, and the hill for review was tendered February 6, 1902, and an amended hill filed October 14, 1903, in the San Juan district. Since the latter date the causes appear to have been considered together at all hearings by previous incumbents of this bench. Inexcusable delay' and neglect appear to have intervened in this litigation, for what cause the court cannot say. The original bill was filed in December, 1900, and a final decree was entered in the same on June 8, 1901. It seems that some of the defendants in the principal case and plaintiffs in the bill for review did not make any defense, and a decree pro confesso was entered against them When the marshal of the court proceeded to execute upon their place of business they at once came in and tendered the bill of review above referred to. The record in the two cases is a voluminous one, and, in our opinion, many frivolous and unnecessary pleadings have been interposed. The briefs of the respective counsel are extensive and painstaking, and have required from us for their examination a good deal of time.
After a careful examination of the record, we are of opinion that when a former judge of this court entered the final decree in the principal case, on June 8,1901, his action was not author*74ized under the hill which had been theretofore taken as confessed. Realizing this, that judge, by an opinion which appears among the papers, of date June 11, 1903, permitted the hill of review to be filed, for reasons which he sets forth in his opinion, and he reopened the decree for the purpose of causing proofs to he taken on the matters therein alleged, so that justice might be done between the parties, and in this action we think he was wholly right; but, because of the condition of things, he required the plaintiffs in the bill for review, Oerecedo Brothers, to give a bond in the sum of $15,000 for the protection of Jaffe Brothers & Co. and Hinne & Co., the plaintiffs in the principal case, conditioned to abide by and satisfy any judgment that might finally be rendered against plaintiffs in the bill for review. This bond was shortly thereafter filed, and the bill for review was thereupon filed, probably to have effect from the time it was tendered, and a plea was at once interposed by the said Cerecedo Brothers to the jurisdiction of the court in the principal case, while, on the other hand, the plaintiffs in the principal cause demurred to the bill of review.
We have gone through the briefs of the respective counsel on the two issues thus raised at length and with care, and have examined the authorities referred to, and followed out the reasoning of counsel in support of their contentions. Our duties press upon us so much at this time, and our desire to dispose of these old cases is so strong, that we have not the time to write .an opinion such as the issues now raised really merit; and therefore we must content ourselves with stating that we are satisfied the court originally had jurisdiction in the principal case1-, and the plea in that behalf will therefore be overruled, and the defendants in said principal case required to answer fully without delay. We are further satisfied that the demurrer to the *75bill of review is not well taken, and hence it will also be overruled, and the defendants in that cause in like manner required to answer, and if the order has not heretofore been made, it is now hereby made, that said two cases be consolidated and tried together after issue thus joined.